Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                              on FLSDPage
                                                      Docket
                                                          1 of05/26/2020
                                                               63 PageID #:Page
                                                                            30081 of 63



                            IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                      CHARLESTON DIVISION

                                           MDL No. 2327
               In Re Ethicon Inc., Pelvic Repair System Products Liability Litigation
    ______________________________________________________________________________


       FIRST AMENDED MASTER LONG FORM COMPLAINT AND JURY DEMAND

           Plaintiffs, by and through counsel, bring this First Amended Master Long Form

    Complaint (“First Amended Master Complaint”) as an administrative device to set forth potential

    claims individual Plaintiffs may assert against Defendants in this litigation. By operation of the

    Order of this Court, all allegations pled herein are deemed pled in any previously filed Complaint

    and any Short-Form Complaint hereafter filed. Accordingly, Plaintiffs allege as follows:


                                               I. PARTIES

           A.      Plaintiffs

                   1.      Plaintiffs include women who had one or more of Defendants’ Pelvic

    Mesh Products (defined below) inserted in their bodies to treat medical conditions, primarily

    pelvic organ prolapse and stress urinary incontinence.

                   2.      Plaintiffs also include the spouses and intimate partners of the aforesaid

    women, as well as others with standing to file claims arising from Defendants’ Products.

           B.      Defendants

                   3.      Defendant, Johnson & Johnson (“J&J”) is a corporation, and according to

    its website, the world’s largest and most diverse medical device and diagnostics company, with

    its worldwide headquarters located at One Johnson & Johnson Plaza, New Brunswick, New

    Jersey. Johnson & Johnson organizes its subsidiary businesses into individual Business Units to


                                                    1
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                              on FLSDPage
                                                      Docket
                                                          2 of05/26/2020
                                                               63 PageID #:Page
                                                                            30092 of 63



    coordinate the development, manufacture, testing, marketing promotion, training, distribution

    and sale of its’ pelvic floor repair products. Within J&J there are three sectors, medical devices

    and diagnostics, pharmaceutical, and consumer. Within the medical devices and diagnostic

    sector are “Business Units” including the “Ethicon Franchise.” The Ethicon Franchise was

    charged by J&J with the design, development, promotion, marketing, testing, training,

    distribution and sale of the pelvic floor repair products at issue in this case. The Company Group

    Chairman and Worldwide Franchise Chairman for the Ethicon Franchise, Gary Pruden, is

    employed by J&J. The companies which comprise the Ethicon Franchise are thus controlled by

    J&J and include, but are not limited to, Ethicon Inc., Ethicon LLC, Ethicon LTD.

                    4.      Defendant, Ethicon, Inc., is a wholly owned subsidiary of Defendant

    Johnson & Johnson located in Somerville, New Jersey.

                    5.      Defendant, Ethicon, LLC, is a wholly owned subsidiary of Johnson &

    Johnson Medical, Inc., located in San Lorenzo, Puerto Rico. Ethicon LLC was charged by J&J

    with the manufacture of Ethicon Inc.’s pelvic floor repair products.

                    6.      Defendants, JOHN DOES 1-20 (fictitious names), are entities and/or

    persons who are liable to Plaintiffs, but who have not yet been identified despite reasonable due

    diligence on the part of Plaintiffs.

                    7.      At all times relevant herein, Defendants were engaged in the business of

    placing medical devices into the stream of commerce by designing, manufacturing, testing,

    training, marketing, promoting, packaging, labeling, and/or selling such devices, including the

    Prolene Mesh/Prolene Soft Mesh, Gynemesh, Gynemesh PS, TVT, TVT-Obturator (TVT-O),

    TVT-SECUR (TVT-S), TVT Exact, TVT Abbrevo, Prolift, Prolift +M, Prosima and other pelvic

    mesh products unknown at the present (hereinafter collectively referred to as “Pelvic Mesh



                                                    2
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                              on FLSDPage
                                                      Docket
                                                          3 of05/26/2020
                                                               63 PageID #:Page
                                                                            30103 of 63



    Products” or the “Products”). Defendants manufacture, market, advertise, promote and sell

    Pelvic Mesh Products worldwide. As a result of the coordinated activities of all Defendants

    named above, Plaintiff was implanted with a defective pelvic floor repair product.

                    8.       Defendants had a legal duty to insure the safety and effectiveness of their

    pelvic mesh products by conducting adequate and well controlled studies on their products prior

    to marketing. Defendants deliberately chose to manipulate the only studies that were conducted

    on their products and by so doing provided doctors and patients with false and misleading

    information about the safety and effectiveness of their pelvic mesh products. Furthermore,

    Defendants made a conscious decision to forego performing studies and creating registries that

    would have provided doctors and patients in the United States with accurate information

    regarding the lack of proof of the safety and effectiveness of their pelvic mesh products.

                                      II. JURISDICTION AND VENUE

                    9.       Federal subject matter jurisdiction in the constituent actions is based upon

    28 U.S.C. § 1332(a), in that in each of the constituent actions there is complete diversity among

    Plaintiffs and Defendants and the amount in controversy exceeds $75,000.

                    10.      Defendants have significant contacts with the federal judicial district

    identified in the Short Form Complaint such that they are subject to the personal jurisdiction of

    the court in said district.

                    11.      A substantial part of the events and omissions giving rise to Plaintiffs’

    causes of action occurred in the federal judicial district identified in the Short Form Complaint.

    Pursuant to 28 U.S.C. § 1391(a), venue is proper in said district.




                                                       3
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                              on FLSDPage
                                                      Docket
                                                          4 of05/26/2020
                                                               63 PageID #:Page
                                                                            30114 of 63



                            III. DEFENDANTS’ PELVIC MESH PRODUCTS

                   12.     In or about October, 2002, Defendants began to manufacture, market and

    sell a product known as Gynemesh, for the treatment of medical conditions in the female pelvis,

    primarily pelvic organ prolapse and stress urinary incontinence. All references to Gynemesh

    include all variations of or names used for Gynemesh, including but not limited to Gynemesh PS.

                   13.     Gynemesh was derived from a product known as Prolene Mesh, which

    was used in the treatment of medical conditions in the female pelvis, primarily pelvic organ

    prolapse and stress urinary incontinence. Prolene Mesh was derived from Defendants’ Prolene

    mesh hernia product, and was and is utilized in the treatment of medical conditions in the female

    pelvis, primarily pelvic organ prolapse and stress urinary incontinence. All references to Prolene

    Mesh include all variations of Prolene Mesh, including but not limited to Prolene Soft Mesh.

                   14.     On or about January l, 2005, without seeking FDA clearance, the

    Defendants began to market and sell a product known as the Prolift System, for the treatment of

    medical conditions in the female pelvis, primarily pelvic organ prolapse and stress urinary

    incontinence. The ProliftSystem was and is offered as an anterior, posterior, or total repair

    system, and all references to the Prolift and/or Prolift System include by reference all variations.

                   15.     On or about May, 2008, the Defendants began to market and sell a product

    known as Prolift+M System, for the treatment of medical conditions in the female pelvis,

    primarily pelvic organ prolapse and stress urinary incontinence. The Prolift+M System was and

    is offered as an anterior, posterior, or total repair system, and all references to the Prolift+M

    and/or Prolift +M System include by reference all variations.

                   16.     On or about March 2010, Defendants began to market and sell a product

    known as Prosima System, for the treatment of medical conditions in the female pelvis, primarily


                                                     4
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                              on FLSDPage
                                                      Docket
                                                          5 of05/26/2020
                                                               63 PageID #:Page
                                                                            30125 of 63



    pelvic organ prolapse and stress urinary incontinence. The Prosima was and is offered as an

    anterior, posterior, or total repair system, and all references to Prosima include by reference all

    variations.

                   17.     The Defendants market and sell a product known as TVT, for the

    treatment of stress urinary incontinence in females. The TVT has been and is offered in multiple

    and significant variations including, but not limited to, the TVT, TVT-Obturator (TVT-O), TVT-

    SECUR (TVT-S), TVT Exact and TVT Abbrevo. All references to TVT include by reference all

    variations.

                   18.     As stated above, the products known as Prolene Mesh, Gynemesh, Prolift,

    Prosima, Prolift+M, and TVT, as well as any as yet unidentified pelvic mesh products designed

    and sold for similar purposes, inclusive of the instruments and procedures for implantation, are

    collectively referenced herein as Defendants’ “Pelvic Mesh Products” or the “Products”.

                   19.     Defendants’ Pelvic Mesh Products were designed, patented, manufactured,

    labeled, marketed, sold and distributed by the Defendants, at all times relevant herein.

                                      IV. FACTUAL BACKGROUND

                   20.     Surgical mesh products have been used to repair abdominal hernias since

    the 1950s. In the 1970s, gynecologists began using surgical mesh products designed for hernia

    repair for abdominal repair to surgically repair prolapsed organs. In the 1990s, gynecologists

    began using this surgical mesh for the surgical treatment of pelvic organ prolapse (“POP”) and

    stress urinary incontinence (“SUI”). Manufacturers, including Defendants, began to modify the

    mesh used in hernia repair to be used as products specifically intended to correct POP an SUI.

    Today, defendants sell pelvic mesh “kits” which can include not only the surgical mesh, but also




                                                     5
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                              on FLSDPage
                                                      Docket
                                                          6 of05/26/2020
                                                               63 PageID #:Page
                                                                            30136 of 63



    tissue fixation anchors and insertion tools. The Products manufactured by Defendants are

    considered Class II medical devices.

                   21.     Defendants’ Pelvic Mesh Products are targeted for women who suffer

    from pelvic organ prolapse and stress urinary incontinence as a result of the weakening or

    damage caused to the walls of the vagina. These products are specifically promoted to physicians

    and patients as an innovative, minimally invasive procedure with minimal local tissue reactions,

    minimal tissue trauma and minimal pain while correcting vaginal prolapse, stress urinary

    incontinence, pelvic organ prolapse and/or rectocele.

                   22.     Moreover, these Pelvic Mesh Products contain polypropylene mesh.

    Despite claims that this material is inert, the scientific evidence shows that this mesh material is

    biologically incompatible with human tissue and promotes an immune response in a large subset

    of the population receiving Defendants’ Pelvic Mesh Products. This immune response promotes

    degradation of the polypropylene mesh, as well as the pelvic tissue, and can contribute to the

    formation of severe adverse reactions to the mesh.

                   23.     At various times, Defendants sought and obtained Food and Drug

    Administration (“FDA”) clearance to market the Pelvic Mesh Products under Section 510(k) of

    the Medical Device Amendment. Section 510(k) allows marketing of medical devices if the

    device is deemed substantially equivalent to other legally marketed predicate devices marketed

    prior to May 28, 1976. This clearance process did not require Defendants to prove the safety or

    efficacy of the Pelvic Mesh Products and, thus, a formal review of the safety and efficacy of the

    Pelvic Mesh Products was never conducted with regard to the Products. In the case of the Prolift

    product, Defendants marketed and sold the product for human implantation for over two years

    without the necessary clearance under Section 510(k)



                                                     6
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                              on FLSDPage
                                                      Docket
                                                          7 of05/26/2020
                                                               63 PageID #:Page
                                                                            30147 of 63



                   24.     Defendants’ Pelvic Mesh Products have been and continue to be marketed

    to the medical community and directly to patients as safe, effective, reliable, medical devices;

    implanted by safe and effective, minimally invasive surgical techniques for the treatment of

    medical conditions, primarily vaginal vault prolapse, stress urinary incontinence, pelvic organ

    prolapse and/or rectocele, and as safer and more effective as compared to the traditional products

    and procedures for treatment, and other competing Pelvic Mesh Products.

                   25.     The Defendants have marketed and sold the Pelvic Mesh Products to the

    medical community at large and directly to patients through carefully planned, multifaceted

    marketing campaigns and strategies. These campaigns and strategies include, but are not limited

    to, aggressive marketing to health care providers at medical conferences, hospitals, private

    offices, and include the provision of valuable cash and non-cash benefits to health care providers.

    Defendants also utilized documents, patient brochures, and websites, offering exaggerated and

    misleading expectations as to the safety and utility of the Pelvic Mesh Products. Defendants’

    further engaged in direct-to-consumer marketing specifically designed to drive consumers to

    seek out these products for implantation into their bodies.

                   26.     At all times relevant to this action, Defendants intentionally, recklessly

    and/or negligently concealed, suppressed, omitted, and misrepresented the risks, dangers,

    defects, and disadvantages of the Pelvic Mesh Products and advertised, promoted, marketed, sold

    and distributed the Pelvic Mesh Products as a safe medical device when, in fact, Defendants

    knew that the Pelvic Mesh Products were not safe for their intended purposes and that the Pelvic

    Mesh Products would cause, and did cause, serious medical problems, and in some patients,

    catastrophic and permanent injuries.




                                                     7
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                              on FLSDPage
                                                      Docket
                                                          8 of05/26/2020
                                                               63 PageID #:Page
                                                                            30158 of 63



                    27.      For example, Defendants described in its Patient Brochures, Instructions

    for Use, and other marketing materials, that the known complications for its Pelvic Mesh

    Products were consistent with any surgical procedure of an implantable medical device and

    described such occurrences as “rare” and “small” when in fact Defendants knew or should have

    known that the complications were not “rare nor small” but common, permanent, and

    debilitating.

                    28.      Contrary to Defendants’ representations and marketing to the medical

    community and to the patients themselves, the Defendants’ Pelvic Mesh Products have high

    malfunction, failure, injury, and complication rates, fail to perform as intended, require frequent

    and often debilitating re-operations, and have caused severe and irreversible injuries, conditions,

    and damage to a significant number of women, including the Plaintiffs, making them defective

    under the law. The Products’ defects include, but are not limited to, the following:

                          a. the use of polypropylene material in the mesh itself and the immune
                             reaction that results, causing adverse reactions and injuries;

                          b. in the case of the Prolift + M, the use of polypropylene in combination
                             with monocryl, a partially dissolvable mesh that increases the immune
                             reaction and inflammatory response;

                          c. the design of the Pelvic Mesh Products to be inserted transvaginally into
                             an area of the body with high levels of bacteria, yeast, and fungus that
                             adhere to the mesh causing immune reactions and subsequent tissue
                             breakdown and adverse reactions and injuries;

                          d. the procedure itself, which is a part of the Pelvic Mesh Products, requires
                             to the physician to insert the device “blindly,” resulting in nerve damage
                             and damage to other internal organs;

                          e. biomechanical issues with the design of the mesh that create strong
                             amounts of friction between the mesh and the underlying tissue that
                             subsequently cause that tissue to degrade resulting in injury;

                          f. the lack of porosity in the mesh resulting in the formation of a scar plate
                             that prohibits tissue in-growth, resulting in mesh contraction, nerve

                                                        8
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                              on FLSDPage
                                                      Docket
                                                          9 of05/26/2020
                                                               63 PageID #:Page
                                                                            30169 of 63



                           damage, pain, and erosion of the mesh into other organs, and failure of the
                           device;

                        g. the use and design of anchors in the Pelvic Mesh Products which when
                           placed correctly are likely to pass through and injure major nerve routes in
                           the pelvic region;

                        h. degradation of the mesh itself over time which causes the internal tissue to
                           degrade resulting in injury;

                        i. particle loss and or “shedding” of the mesh both during implantation and
                           following implantation that results in additional undesirable complications
                           including an increased inflammatory response and a migration of those
                           particles resulting in injury.

                        j. the welding and heating of the mesh itself during production which creates
                           a toxic substance that contributes to the degradation of the mesh and host
                           tissue alike;

                        k. the design of trocars, as devices to insert the Pelvic Mesh Products into the
                           vagina, are defective because the device requires tissue penetration in
                           nerve rich environments which results frequently in the destruction of
                           nerve endings causing pain and other injuries;

                        l. the propensity of the mesh for “creep”, or to gradually elongate and
                           deform when subject to prolonged tension inside the body;

                        m. the propensity of the mesh to contract, retract, and/or shrink inside the
                           body;

                        n. the inelasticity of the mesh, causing them to be improperly matted to the
                           delicate and sensitive areas of the vagina and pelvis where they are
                           implanted, and causing pain upon normal daily activities that involve
                           movement in the pelvic region (e.g., intercourse, defecation, walking); and

                        o. the creation of a non-anatomic condition in the pelvis leading to chronic
                           pain and functional disabilities when the mesh is implanting according to
                           the manufacturer’s instructions.


                  29.      Upon information and belief, the Defendants have consistently

    underreported and withheld information about the propensity of Defendants’ Pelvic Mesh

    Products to fail and cause injury and complications, and have misrepresented the efficacy and



                                                      9
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           10 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3017
                                                                                10 of 63



    safety of the Pelvic Mesh Products, through various means and media, actively and intentionally

    misleading the FDA, the medical community, patients, and the public at large.

                   30.    Defendants have further deliberately chosen to forego the conduct of

    studies and registries to avoid reporting obligations that would be mandated under the federal

    regulations upon receipt of adverse event information.

                   31.    Despite the chronic underreporting of adverse events associated with the

    Defendants’ Pelvic Mesh Products, the underreporting of events associated with similarly

    designed competitor products, and Defendants’ deliberately avoiding the conduct of studies and

    registries to avoid the reporting of adverse events, eventually enough complaints were recorded

    for the FDA to issue a public health notification regarding the dangers of these devices.

                   32.    On October 20, 2008, the Food and Drug Administration (“FDA”) issued

    a Public Health Notification that described over 1,000 complaints (otherwise known as “adverse

    events”) that had been reported over a three-year period relating to Pelvic Mesh Products.

    Although the FDA notice did not identify the transvaginal mesh manufacturers by name, a

    review of the FDA’s MAUDE database indicates that the Defendants are one of the

    manufacturers of the Pelvic Mesh Products that are the subject of the notification.

                   33.    On July 13, 2011, the FDA issued a Safety Communication:” UPDATE on

    Serious Complications Associated with Transvaginal Placement of Surgical Mesh for Pelvic

    Organ Prolapse." Therein, the FDA advised that it had conducted an updated analysis of adverse

    events reported to the FDA and complications reported in the scientific literature and concluded

    that surgical mesh used in transvaginal repair of Pelvic Organ Prolapse was an area of

    "continuing serious concern." (emphasis added) The FDA concluded that serious complications

    associated with surgical mesh for transvaginal repair of Pelvic Organ Prolapse, were “not rare.”



                                                    10
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           11 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3018
                                                                                11 of 63



    These serious complications include, but are not limited to neuromuscular problems, vaginal

    scarring/shrinkage and emotional problems. Many of the serious complications required medical

    and surgical treatment and hospitalization.

                    34.    The FDA concluded in its Safety Communication that it was not clear that

    transvaginal repair of Pelvic Organ Prolapse with mesh or repair of SUI with mesh kits are more

    effective than traditional non mesh repair of pelvic organ prolapse. Further, the FDA conducted a

    systematic review of the published scientific literature from 1996-2011 and concluded that based

    thereon, that transvaginal pelvic organ prolapse repair with mesh "does not improve symptomatic

    results or quality of life over traditional non mesh repair." The FDA concluded that "a mesh

    procedure may put the patient at risk for requiring additional surgery or for the development of

    new complications. Removal of the mesh due to mesh complications may involve multiple

    surgeries and significantly impair the patient's quality of life. Complete removal of mesh may not

    be possible."

                    35.    The information contained in the FDA's Public Health Notification of

    October 2008 and the FDA Safety Communication of July 13 2011, was known or knowable to

    Defendants and was not disclosed in oral or written communications, direct to consumer

    advertising in the form of patient brochures, instructions for use, or labeling.

                    36.    In fact, at the time Defendants began marketing each of its Pelvic Mesh

    Products, Defendants were aware that its Pelvic Mesh Products were associated with each and

    every one of the adverse events communicated by the FDA in its July 13, 2011 Safety

    Communication.

                    37.    In a December 2011 Joint Committee Opinion, the American College of

    Obstetricians and Gynecologists (“ACOG”) and the American Urogynecologic Society



                                                     11
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           12 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3019
                                                                                12 of 63



    (“AUGS”) also identified physical and mechanical changes to the mesh inside the body as a

    serious complication associated with vaginal mesh, stating:

                         There are increasing reports of vaginal pain associated with changes that can
                         occur with mesh (contraction, retraction, or shrinkage) that result in taut
                         sections of mesh . . . Some of these women will require surgical intervention
                         to correct the condition, and some of the pain appears to be intractable.

                   38.      Defendants knew or should have known about the Products’ risks and

    complications identified in the FDA Safety Communication and the ACOG/AUGS Joint

    Committee Opinion.

                   39.      Defendants also knew or should have known that:         (1) some of the

    predicate products for the Pelvic Mesh Products had high failure and complication rates,

    resulting in the recall of some of these predicate devices (including a medical device known as

    Protogen device); (2) that there were and are differences between the Defendants’ Pelvic Mesh

    Products and some or all of the predicate products, rendering them unsuitable for designation as

    predicate products; (3) that significant differences exist and existed between the Pelvic Mesh

    Products and their predecessor and predicate products, such that the disclosures to the FDA were

    and are incomplete and misleading; and (4) that the Pelvic Mesh Products were and are causing

    numerous patients severe injuries and complications.

                   40.      The Defendants suppressed this information and failed to accurately and

    completely disseminate or share this and other critical information with the FDA, health care

    providers, and the patients. As a result, the Defendants actively and intentionally misled and

    continue to mislead the public, including the medical community, health care providers and

    patients, into believing that the Pelvic Mesh Products and the procedures for implantation were

    and are safe and effective, leading to the prescription for and implantation of the Pelvic Mesh

    Products into Plaintiff.

                                                     12
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           13 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3020
                                                                                13 of 63



                  41.      Defendants’ Pelvic Mesh Products are also defective due to Defendants’

    failure to adequately warn or instruct the female Plaintiffs named in the Short Form Complaint

    and/or her health care providers of risks and complications including, but not limited to, the

    following:

                        a. the Products’ propensities to contract, retract, and/or shrink inside the
                           body;

                        b. the Products’ propensities for degradation, fragmentation and/or creep;

                        c. the Products’ inelasticity preventing proper mating with the pelvic floor
                           and vaginal region;

                        d. the Products’ lack of porosity in preventing proper mating with the pelvic
                           floor and vaginal region.

                        e. the rate and manner of mesh erosion or extrusion;

                        f. the risk of chronic inflammation resulting from the Products;

                        g. the risk of chronic infections resulting from the Products;

                        h. the risk of permanent vaginal or pelvic scarring as a result of the Products;

                        i. the risk of permanent vaginal shorting as a result of the Products;

                        j. the risk of recurrent, intractable pelvic pain and other pain resulting from
                           the Products;

                        k. the need for corrective or revision surgery to adjust or remove the
                           Products;

                        l. the severity of complications that could arise as a result of implantation of
                           the Products;

                        m. the hazards associated with the Products;

                        n. the Products’ defects described herein;

                        o. treatment of pelvic organ prolapse and stress urinary incontinence with the
                           Products is no more effective than feasible available alternatives;




                                                     13
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           14 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3021
                                                                                14 of 63



                         p. treatment of pelvic organ prolapse and stress urinary incontinence with the
                            Products exposes patients to greater risk than feasible available
                            alternatives;

                         q. treatment of pelvic organ prolapse and stress urinary incontinence with the
                            Products makes future surgical repair more difficult than feasible available
                            alternatives;

                         r. use of the Products puts the patient at greater risk of requiring additional
                            surgery than feasible available alternatives;

                         s. removal of the Products due to complications may involve multiple
                            surgeries and may significantly impair the patient’s quality of life; and

                         t. complete removal of the Products may not be possible and may not result
                            in complete resolution of the complications, including pain; and

                         u. the fact that neither pelvic organ prolapse, nor stress urinary incontinence,
                            are life threatening conditions, and that other options, including non-
                            surgical options, were available and superior alternatives to the use of the
                            Products.


                   42.      Defendants also failed to perform or rely on proper and adequate testing

    and research in order to determine and evaluate the risks and benefits of their Pelvic Mesh

    Products.

                   43.      Defendants failed to design and establish a safe, effective procedure for

    removal of the Pelvic Mesh Products. Therefore, in the event of a failure, injury, or

    complications, it is impossible to easily and safely remove the Pelvic Mesh Products.

                   44.      Feasible and suitable alternative designs as well as suitable alternative

    procedures and instruments for implantation have existed at all times relevant as compared to the

    Defendants’ Pelvic Mesh Products.

                   45.      The Pelvic Mesh Products were at all times utilized and implanted in a

    manner foreseeable to the Defendants, as Defendants generated the instructions for use, created

    the procedures for implanting the devices, and trained the implanting physicians.

                                                      14
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           15 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3022
                                                                                15 of 63



                   46.    Furthermore, the Defendants provided incomplete, insufficient, and

    misleading training and information to physicians, in order to increase the number of physicians

    utilizing the Pelvic Mesh Products, and thus increase the sales of the Pelvic Mesh Products, and

    also leading to the dissemination of inadequate and misleading information to patients, including

    Plaintiff.

                   47.    The Pelvic Mesh Products implanted into the Plaintiffs were in the same

    or substantially similar condition as they were when they left the possession of Defendants, and

    in the condition directed by and expected by the Defendants.

                   48.    Plaintiffs and Plaintiffs’ physicians foreseeably used and implanted the

    Pelvic Mesh Products, and did not misuse or alter the Pelvic Mesh Product in an unforeseeable

    manner.

                   49.    The injuries, conditions, and complications suffered by women who have

    been implanted with Defendants’ Pelvic Mesh Products include, but are not limited to, mesh

    erosion, mesh contraction, infection, fistula, inflammation, scar tissue, organ perforation,

    dyspareunia (pain during sexual intercourse), inability to engage in sexual relations, urinary

    problems, inability to void, blood loss, neuropathic and other acute and chronic nerve damage

    and pain, pudendal nerve damage, shortening of the vagina, pelvic floor damage, chronic pelvic

    pain, urinary and fecal incontinence, prolapse of organs, and in many cases the women have been

    forced to undergo intensive medical treatment, including but not limited to, operations to locate

    and remove mesh, operations to attempt to repair pelvic organs, tissue, and nerve damage, the

    use of pain control and other medications, injections into various areas of the pelvis, spine, and

    the vagina, and operations to remove portions of the female genitalia.




                                                   15
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           16 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3023
                                                                                16 of 63



                    50.      The medical and scientific literature studying the effects of polypropylene

    pelvic mesh, like Defendants’ Pelvic Mesh Products, have examined each of these injuries,

    conditions, and complications and determined that they are in fact casually related to the mesh

    itself and do not often implicate errors related to the implantation of the devices.

                    51.      Defendants misrepresented to the medical and healthcare community,

    Plaintiffs, the FDA, and the public that the Pelvic Mesh Products had been tested and were found

    to be safe and effective for the purposes of treating incontinence and/or prolapse.

                    52.      In the case of the Prolift device, Defendants misrepresented to the

    Plaintiffs, to the Plaintiffs’ physicians, and to the medical community at large, that such product

    had been properly cleared for marketing by the FDA when in fact no such clearance had been

    sought or obtained.

                    53.      These representations were made by Defendants with the intent of

    inducing the medical community, Plaintiff, and the public, to recommend, prescribe, dispense,

    and purchase the Pelvic Mesh Products for use as a means of treatment for stress urinary

    incontinence and/or prolapse, all of which evinced an indifference to the health, safety, and

    welfare of Plaintiff.

                    54.      Defendants failed to undertake their duties to properly know the qualities

    of their Pelvic Mesh Products and in representations to Plaintiffs and/or to Plaintiffs’ healthcare

    providers, and concealed and intentionally omitted the following material information:

                          a. That the Pelvic Mesh Products were not as safe as other products and
                             procedures available to treat incontinence and/or prolapse;

                          b. That the Pelvic Mesh Products were not as effective as other products and
                             procedures available to treat incontinence and/or prolapsed;

                          c. That the risk of adverse events with the Pelvic Mesh Products was higher
                             than with other products and procedures available to treat incontinence

                                                     16
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           17 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3024
                                                                                17 of 63



                            and/or prolapse;

                         d. That the risk of adverse events with the Pelvic Mesh Products were not
                            adequately tested and were known by Defendants;

                         e. That the limited clinical testing revealed the Pelvic Mesh Products had a
                            higher risk of adverse effects, in addition to, and above and beyond those
                            associated with other products and procedures available to treat
                            incontinence and/or prolapse;

                         f. That Defendants failed to follow up on the adverse results from clinical
                            studies and buried and/or misrepresented those findings;

                         g. That Defendants were aware of dangers in the Pelvic Mesh Products in
                            addition to and above and beyond those associated with other products and
                            procedures available to treat incontinence and/or prolapse;

                         h. That the Pelvic Mesh Products were dangerous and caused adverse side
                            effects, including but not limited to higher incidence of erosion and
                            failure, at a much more significant rate than other products and procedures
                            available to treat incontinence and/or prolapse;

                         i. That patients needed to be monitored more regularly than usual while
                            using the Pelvic Mesh Products and that in the event the Pelvic Mesh
                            Products needed to be removed that the procedures to remove them had a
                            very high failure rate and/or needed to be performed repeatedly; Thus:

                         j. That the Pelvic Mesh Products were manufactured negligently;

                         k. That the Pelvic Mesh Products were manufactured defectively; and

                         l. That the Pelvic Mesh Products were designed negligently, and designed
                            defectively.

                   55.      Defendants were under a duty to disclose to Plaintiffs and Plaintiffs’

    physicians, the defective nature of the Pelvic Mesh Products, including, but not limited to, the

    heightened risks of erosion, failure and permanent injury.

                   56.      Defendants had sole access to material facts concerning the defective

    nature of the Pelvic Mesh Products and their propensity to cause serious and dangerous side




                                                     17
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           18 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3025
                                                                                18 of 63



    effects and hence, cause dangerous injuries and damage to persons who used the Pelvic Mesh

    Products.

                   57.    Defendants’ concealment and omissions of material fact concerning the

    safety of the Pelvic Mesh Products were made to cause the Plaintiffs, the Plaintiffs’ physicians

    and healthcare providers to purchase, prescribe, and/or dispense the Pelvic Mesh Products;

    and/or to mislead Plaintiffs and Plaintiffs’ physicians into reliance and cause Plaintiffs to have

    the Pelvic Mesh Products implanted into their bodies.

                   58.    At the time these representations were made by Defendants, and at the

    time Plaintiffs used the Pelvic Mesh Products, Plaintiffs were unaware of the falsehood of these

    representations, and reasonably believed them to be true.

                   59.    Defendants knew and had reason to know that the Pelvic Mesh Products

    could and would cause severe and grievous personal injury to the users of the Pelvic Mesh

    Products, and that they were inherently dangerous in a manner that exceeded any purported,

    inaccurate, or otherwise downplayed warnings.

                   60.    In reliance upon these false representations, Plaintiffs were induced to, and

    did use the Pelvic Mesh Products, thereby sustaining severe and permanent personal injuries and

    damages. Defendants knew or had reason to know that Plaintiffs and Plaintiffs’ physicians and

    other healthcare providers had no way to determine the truth behind Defendants’ concealment

    and omissions, and that these included material omissions of facts surrounding the use of the

    Pelvic Mesh Products, as described in detail herein.

                   61.    As a result of Defendants’ research and testing or lack thereof, Defendants

    distributed false information, including but not limited to assuring Plaintiffs, the public, and

    Plaintiffs’ healthcare providers and physicians, that the Pelvic Mesh Products were safe for use



                                                    18
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           19 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3026
                                                                                19 of 63



    as a means of providing relief from stress urinary incontinence and/or prolapse and were as safe

    or safer than other products and/or procedures available and on the market. Further, Defendants

    misrepresented to the Plaintiffs and to the Plaintiffs’ physicians that the Pelvic Mesh Products

    were more effective than other means of treatment for these conditions for which they were

    implanted.    As a result of Defendants’ research and testing, or lack thereof, Defendants

    intentionally omitted, concealed and suppressed certain results of testing and research to

    healthcare professionals, Plaintiffs, and the public at large.

                   62.     Defendants had a duty when disseminating information to the public to

    disseminate truthful information and a parallel duty not to deceive the public, Plaintiffs,

    Plaintiffs’ healthcare providers, and the FDA.

                   63.     The information distributed to the public, the medical community, the

    FDA, and Plaintiffs by Defendants included, but was not limited to, reports, press releases,

    advertising campaigns, television commercials, print advertisements, billboards and other

    commercial media containing material representations, which were false and misleading, and

    contained omissions and concealment of the truth about the dangers of the use of the Pelvic

    Mesh Products.

                   64.     Defendants intentionally made material misrepresentations to the medical

    community and public, including Plaintiffs, regarding the safety of the Pelvic Mesh Products

    specifically, that the Pelvic Mesh Products did not have dangerous and/or serious adverse health

    safety concerns, and that the Pelvic Mesh Products were as safe as other means of treating

    vaginal vault prolapse, stress urinary incontinence, pelvic organ prolapse or rectocele.




                                                      19
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           20 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3027
                                                                                20 of 63



                   65.    Defendants intentionally failed to inform the public, including Plaintiffs,

    of the high failure rate including erosion, the difficulty of removing the mesh, and the risk of

    permanent injury.

                   66.    Defendants chose to over-promote the safety, efficacy and benefits of the

    Pelvic Mesh Products instead.

                   67.    Defendants’ intent and purpose in making these misrepresentations was to

    deceive the public, the medical community, and Plaintiffs; to gain the confidence of the public,

    the medical community, and Plaintiffs; to falsely assure them of the quality and fitness for use of

    the Pelvic Mesh Products; and induce Plaintiffs, the public and the medical community to

    request, recommend, prescribe, dispense, purchase, and continue to use the Pelvic Mesh

    Products.

                   68.    Upon information and belief, Defendants made claims and representations

    in its documents submitted to the FDA and its reports to the public and to healthcare

    professionals and in advertisements that the Pelvic Mesh Products did not present serious health

    risks.

                   69.    These representations, and others made by Defendants, were false when

    made and/or were made with the pretense of actual knowledge when such knowledge did not

    actually exist, and were made recklessly and without regard to the true facts.

                   70.    These representations, and others made by Defendants, were made with

    the intention of deceiving Plaintiffs, Plaintiffs’ healthcare professionals and other members of

    the healthcare community, and were made in order to induce Plaintiffs, and Plaintiffs’ healthcare

    professionals, to rely on misrepresentations, and caused Plaintiffs to purchase, rely, use, and




                                                    20
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           21 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3028
                                                                                21 of 63



    request the Pelvic Mesh Products, and caused her healthcare professionals to dispense,

    recommend, or prescribe the Pelvic Mesh Products.

                   71.     Defendants recklessly and/or intentionally falsely represented the

    dangerous and serious health and safety concerns inherent in the use of the Pelvic Mesh Products

    to the public at large, for the purpose of influencing the sales of Pelvic Mesh Products known to

    be dangerous and defective, and/or not as safe as other alternatives. Defendants utilized direct-to-

    consumer advertising to market, promote, and advertise the Pelvic Mesh Products.

                   72.     At the time the representations were made, Plaintiffs and Plaintiffs’

    healthcare providers did not know the truth about the dangers and serious health and/or safety

    risks inherent in the use of the Pelvic Mesh Products. Plaintiffs did not discover the true facts

    about the dangers and serious health and/or safety risks, nor did Plaintiffs discover the false

    representations of Defendants, nor would Plaintiffs with reasonable diligence have discovered

    the true facts or Defendants’ misrepresentations.

                   73.     Had Plaintiffs known the true facts about the dangers and serious health

    and/or safety risks of the Pelvic Mesh Products, or in the case of the Prolift System, that the

    Defendants had not sought nor obtained FDA clearance for the product, Plaintiffs would not

    have purchased, used, or relied on Defendants’ Pelvic Mesh Products.

                   74.     At all times relevant herein, the Pelvic Mesh Products were widely

    advertised and promoted by the Defendants as a safe and effective treatment for vaginal vault

    prolapse, stress urinary incontinence, pelvic organ prolapse or rectocele. Defendants minimized

    the risks posed to rectocele and vaginal prolapse patients with implantation of the Pelvic Mesh

    Products.




                                                    21
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           22 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3029
                                                                                22 of 63



                   75.     At all times relevant to this action, Defendants knew that the Pelvic Mesh

    Products were not safe for the patients for whom they were prescribed and implanted, because

    the mesh eroded and otherwise malfunctioned, and therefore failed to operate in a safe and

    continuous manner, causing injuries including, but not limited to, erosion, extrusion, infection,

    sepsis, chronic foreign body invasion, dense adhesions and worsening dyspareunia. Removal of

    eroded or infected mesh brings a high rate of life-threatening complications including permanent

    disfigurement and hemorrhage. Removal can require multiple surgical interventions in the

    operating theater for complete removal and results in scarring on fragile compromised pelvic

    tissue and muscles.

                   76.     Defendants failed to design and establish a safe, effective procedure for

    removal of the Products, or to determine if a safe, effective procedure for removal of the

    Products exists.

                   77.     At all relevant times herein, Defendants continued to promote Pelvic Mesh

    Products as safe and effective even when no clinical trials had been done supporting long or

    short term efficacy.

                   78.     In doing so the Defendants concealed the known risks and failed to warn

    of known or scientifically knowable dangers and risks associated with the Pelvic Mesh Products

    for treatment of vaginal vault prolapse, stress urinary incontinence, pelvic organ prolapse or

    rectocele.

                   79.     At all relevant times herein, Defendants failed to provide sufficient

    warnings and instructions that would have put Plaintiffs and the general public on notice of the

    dangers and adverse effects caused by implantation of the Pelvic Mesh Products system




                                                   22
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           23 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3030
                                                                                23 of 63



    including, but not limited to, mesh erosion, dense adhesions, worsening dyspareunia, chronic

    pain, infection, sepsis, permanent disfigurement and multiple surgeries for mesh removal.

                    80.     The Pelvic Mesh Products as designed, manufactured, distributed sold

    and/or supplied by Defendants were defective as marketed due to inadequate warnings,

    instructions, labeling and/or inadequate testing in the presence of Defendants’ knowledge of lack

    of pelvic health safety.

                    81.     At all times herein mentioned, the employees, agents, officers and/or

    directors of the Defendants named herein participated in, authorized and/or directed the

    production and promotion of the aforementioned Pelvic Mesh Products when they knew of the

    hazards and dangerous propensities of said Pelvic Mesh Products, and thereby actively

    participated in the tortuous conduct that resulted in the injuries suffered by Plaintiffs.

                                    V. FRAUDULENT CONCEALMENT

                    82.     Defendants’ failure to document or follow up on the known defects in its

    product, and concealment of known defects, constitutes fraudulent concealment that equitably

    tolls applicable statutes of limitation.

                    83.     Defendants are estopped from relying on the statute of limitations defense

    because Defendants actively concealed the defects, suppressing reports, failing to follow through

    on FDA notification requirements, and failing to disclose known defects to physicians. Instead of

    revealing the defects, Defendants continued to represent its Pelvic Mesh Products as safe for

    their intended use.

                    84.     Defendants are and were under a continuing duty to disclose the true

    character, quality, and nature of risks and dangers associated with their Pelvic Mesh Products.




                                                      23
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           24 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3031
                                                                                24 of 63



    Because of Defendants’ concealment of the true character, quality and nature of their Pelvic

    Mesh Products, Defendants are estopped from relying on any statute of limitations defense.

                   85.       Defendants furthered this fraudulent concealment through a continued and

    systematic failure to disclose information to Plaintiffs, physicians and the public.

                   86.       Defendants’ acts before, during and/or after the act causing Plaintiffs’

    injury prevented Plaintiffs from discovering the injury or cause thereof.

                   87.       Defendants’ conduct, as described in the preceding paragraphs, amounts to

    conduct purposely committed, which Defendants must have realized was dangerous, heedless

    and reckless, without regard to the consequences or the rights and safety of Plaintiffs.

                   88.       Defendants’ conduct, as described in the preceding paragraphs, also

    amounts to a continuing tort, and continues up through and including the date of the filing of

    Plaintiffs’ Complaint.

                                          VI. CAUSES OF ACTION

                                        COUNT I: NEGLIGENCE

                   89.       Paragraphs 1-88 of the First Amended Master Complaint are hereby

    incorporated by reference as if fully set forth herein.

                   90.       Defendants had a duty to individuals, including Plaintiffs, to exercise

    reasonable and ordinary care in the manufacture, design, labeling, packaging, testing, instruction,

    warning, selling, marketing, distribution, and training related to its Pelvic Mesh Products.

                   91.       Defendants breached their duty of care and were negligent as described

    herein in the design, manufacture, labeling, warning, instruction, training, selling, marketing, and

    distribution of the Pelvic Mesh Products in one or more of the following respects:

                         a. Failing to design the Products so as to avoid an unreasonable risk of harm
                            to women in whom the Products were implanted, including Plaintiffs;

                                                     24
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           25 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3032
                                                                                25 of 63




                      b. Failing to manufacture the Products so as to avoid an unreasonable risk of
                         harm to women in whom the Products were implanted, including
                         Plaintiffs;

                      c. Failing to use reasonable care in the testing of the Products so as to avoid
                         an unreasonable risk of harm to women in whom the Products were
                         implanted, including Plaintiffs;

                      d. Failing to use reasonable care in inspecting the Products so as to avoid
                         unreasonable risk of harm to women in whom the Products were
                         implanted, including Plaintiffs;

                      e. Failing to use reasonable care in training its employees and health care
                         providers related to the use of the Products so as to avoid unreasonable
                         risk of harm to women in whom the Products were implanted, including
                         Plaintiffs;

                      f. Failing to use reasonable care in instructing and/or warning health care
                         providers, the FDA and the public as set forth herein of risks associated
                         with the Products, so as to avoid unreasonable risk of harm to women in
                         whom the Products were implanted, including Plaintiffs;

                      g. Failing to use reasonable care in marketing and promoting the Products, so
                         as to avoid unreasonable risk of harm to women in whom the Products
                         were implanted, including Plaintiffs;

                      h. In negligently and carelessly promoting the use of the Pelvic Mesh
                         Products to physicians who had not received sufficient training to master
                         the techniques necessary for implantation of the device into the Plaintiffs;

                      i. Otherwise negligently or carelessly designing, manufacturing, marketing,
                         distributing, warning, labeling studying, testing or selling the Pelvic Mesh
                         Products, and;

                      j. In the case of the Prolift System, failing to use reasonable care in seeking
                         and obtaining FDA clearance prior to marketing and selling the device for
                         implantation into the human body.

                92.      Failed to conduct post-market vigilance, or surveillance, by:

                      a. Monitoring or acting on findings in the scientific and medical literature;
                         and




                                                  25
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           26 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3033
                                                                                26 of 63



                         b. Monitoring or investigating and evaluating reports in the FDA adverse
                            event databases for their potential significance for defendants’ Pelvic
                            Mesh Products.

                   93.      Failed to comply with manufacturer requirements of the Medical Device

    Reporting (MDR) Regulations, specifically:

                         a. Failed to report MDRs (Medical Device [adverse event] Reports); and

                         b. Failed to investigate reports of serious adverse events.

                   94.      As a direct and proximate result of Defendants’ negligence, Plaintiffs have

    been injured, often catastrophically, sustained severe and permanent pain, suffering, disability,

    impairment, loss of enjoyment of life, loss of care, comfort, and consortium, economic loss and

    damages including, but not limited to medical expenses, lost income, other damages, and/or

    death.

             WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

    the Court deems equitable and just.

                                                 COUNT II

                         STRICT LIABILITY – MANUFACTURING DEFECT

                   95.      Paragraphs 1-94 of the First Amended Master Complaint are hereby

    incorporated by reference as if fully set forth herein.

                   96.      The Pelvic Mesh Product implanted in Plaintiffs was not reasonably safe

    for its intended use and was defective with respect to its manufacture, as described herein, in that

    Defendants deviated materially from their design and manufacturing specifications and/or such




                                                      26
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           27 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3034
                                                                                27 of 63



    design and manufacture posed an unreasonable risk of harm to Plaintiffs in whom the Pelvic

    Mesh Products were implanted.

                   97.       The Defendants’ Pelvic Mesh Products are inherently dangerous and

    defective, unfit and unsafe for their intended and reasonably foreseeable uses, and do not meet or

    perform to the expectations of patients and their health care providers.

                   98.       The Pelvic Mesh Products create risks to the health and safety of the

    patients that are far more significant and devastating than the risks posed by other products and

    procedures available to treat the corresponding medical conditions, and which far outweigh the

    utility of the Pelvic Mesh Products.

                   99.       Defendants have intentionally and recklessly manufactured, the Pelvic

    Mesh Products with wanton and willful disregard for the rights and health of the Plaintiffs and

    others, and with malice, placing their economic interests above the health and safety of the

    Plaintiffs and others.

                   100.      As a direct and proximate result of the Defendants’ defective manufacture

    of the Pelvic Mesh Products, Plaintiffs have been injured, often catastrophically, sustained severe

    and permanent pain, suffering, disability, impairment, loss of enjoyment of life, loss of care,

    comfort, and consortium, economic loss and damages including, but not limited to medical

    expenses, lost income, other damages, and/or death.

                   101.      The Defendants are strictly liable in tort to the Plaintiffs for their wrongful

    conduct.

           WHEREFORE, Plaintiffs demand judgment against Defendants of compensatory

    damages, punitive damages, interest, attorneys’ fees, costs of suit, and such further relief as the

    Court deems equitable and just.



                                                       27
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           28 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3035
                                                                                28 of 63



                                                COUNT III

                             STRICT LIABILITY – FAILURE TO WARN


                   102.     Paragraphs 1-101 of the First Amended Master Complaint are hereby

    incorporated by reference as if fully set forth herein.

                   103.     The Defendants failed to properly and adequately warn and instruct the

    Plaintiffs and their health care providers as to the proper candidates, and the safest and most

    effective methods of implantation and use of the Defendants’ Pelvic Mesh Products.

                   104.     The Defendants failed to properly and adequately warn and instruct the

    Plaintiffs and their health care providers as to the risks and benefits of the Defendants’ Pelvic

    Mesh Products, given the Plaintiffs’ conditions and need for information.

                   105.     The Defendants failed to properly and adequately warn and instruct the

    Plaintiffs and their health care providers with regard to the inadequate research and testing of the

    Pelvic Mesh Products, and the complete lack of a safe, effective procedure for removal of the

    Pelvic Mesh Products.

                   106.     In addition, the Pelvic Mesh Products were defective due to the lack of

    necessary and appropriate warnings regarding, but not limited to, the following:

                       a. the Products’ propensities to contract, retract, and/or shrink inside the
                          body;

                       b. the Products’ propensities for degradation, fragmentation, disintegration
                          and/or creep;

                       c. the Products’ inelasticity preventing proper mating with the pelvic floor
                          and vaginal region;

                       d. the rate and manner of mesh erosion or extrusion;

                       e. the risk of chronic inflammation resulting from the Products;



                                                     28
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           29 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3036
                                                                                29 of 63



                        f. the risk of chronic infections resulting from the Products;

                        g. the risk of permanent vaginal or pelvic scarring as a result of the Products;

                        h. the risk of recurrent, intractable pelvic pain and other pain resulting from
                           the Products;

                        i. the need for corrective or revision surgery to adjust or remove the
                           Products;

                        j. the severity of complications that could arise as a result of implantation of
                           the Products;

                        k. the hazards associated with the Products;

                        l. the Products’ defects described herein;

                        m. treatment of pelvic organ prolapse and stress urinary incontinence with the
                           Products is no more effective than feasible available alternatives;

                        n. treatment of pelvic organ prolapse and stress urinary incontinence with the
                           Products exposes patients to greater risk than feasible available
                           alternatives;

                        o. treatment of pelvic organ prolapse and stress urinary incontinence with the
                           Products makes future surgical repair more difficult than feasible available
                           alternatives;

                        p. use of the Products puts the patient at greater risk of requiring additional
                           surgery than feasible available alternatives;

                        q. removal of the Products due to complications may involve multiple
                           surgeries and may significantly impair the patient’s quality of life; and

                        r. complete removal of the Products may not be possible and may not result
                           in complete resolution of the complications, including pain.


                    107.    The Defendants intentionally, recklessly, and maliciously misrepresented

    the safety, risks, and benefits of the Defendants’ Pelvic Mesh Products, understating the risks

    and exaggerating the benefits in order to advance their own financial interests, with wanton and

    willful disregard for the rights and health of the Plaintiffs.



                                                      29
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           30 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3037
                                                                                30 of 63



                      108.   As a direct and proximate result of the Pelvic Mesh Products’

    aforementioned defects, Plaintiffs have been injured, often catastrophically, sustained severe and

    permanent pain, suffering, disability, impairment, loss of enjoyment of life, loss of care, comfort,

    and consortium, economic loss and damages including, but not limited to medical expenses, lost

    income, other damages, and/or death.

                      109.   The Defendants are strictly liable in tort to the Plaintiffs for their wrongful

    conduct.

           WHEREFORE, Plaintiffs demand judgment against Defendants of compensatory

    damages, punitive damages, interest, attorneys’ fees, costs of suit, and such further relief as the

    Court deems equitable and just.

                                                  COUNT IV

                             STRICT LIABILITY – DEFECTIVE PRODUCT

                      110.   Paragraphs 1-109 of the First Amended Master Complaint are hereby

    incorporated by reference as if fully set forth herein. At the time of Plaintiffs’’ injuries, the

    Defendants’ Pelvic Mesh Products were defective and unreasonably dangerous to foreseeable

    consumers, patients, and users, including Plaintiffs, and the warnings labels, and instructions

    were deficient.

                      111.   The Defendants’ Pelvic Mesh Products are inherently dangerous and

    defective, unfit and unsafe for their intended and reasonably foreseeable uses, and do not meet or

    perform to the expectations of patients and their health care providers.

                      112.   Plaintiffs from Alaska, Arizona, California, District of Columbia, Florida,

    Hawaii, Illinois, Iowa, Maryland, Massachusetts, Minnesota, Missouri, Nebraska, Nevada, New

    Hampshire, Minnesota, New Mexico, New York, North Dakota, Oklahoma, Oregon, Rhode

    Island, Utah, Vermont, Washington, D.C., West Virginia, Wisconsin, Wyoming and such other

                                                       30
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           31 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3038
                                                                                31 of 63



    states where the common law, the Restatement of Torts (Second) and/or the Restatement of Torts

    (Third) are adopted, bring strict product liability claims under the common law, Section 402A of

    the Restatement of Torts (Second), and/or Restatement of Torts (Third)) against Defendants.

                   113.    Plaintiffs from jurisdictions that provide a statutory cause of action for

    strict liability assert each of these claims against Defendants.

                   114.    As a proximate result of the Defendants’ design, manufacture, marketing,

    sale, and distribution of the Pelvic Mesh Products, Plaintiffs have been injured, often

    catastrophically, and sustained severe and permanent pain, suffering, disability, impairment, loss

    of enjoyment of life, loss of care, comfort, and consortium, economic damages, and death.

           WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

    the Court deems equitable and just.

                                                 COUNT V
                               STRICT LIABILITY – DESIGN DEFECT


                   115.    Plaintiffs incorporate by reference paragraphs 1-114 of this First Amended

    Master Complaint as if fully set forth herein.

                   116.    The Pelvic Mesh Product implanted in Plaintiffs was not reasonably safe

    for its intended use and was defective as described herein with respect to its design. As

    previously stated, the Products’ design defects include, but are not limited to:

                           a. the use of polypropylene material and/or collagen material in the
                              Products and the immune reaction that results from such material,
                              causing adverse reactions and injuries;

                           b. the design of the Products to be inserted into and through an area of
                              the body with high levels of bacteria that adhere to the mesh causing

                                                     31
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           32 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3039
                                                                                32 of 63



                             immune reactions and subsequent tissue breakdown and adverse
                             reactions and injuries;

                          c. biomechanical issues with the design of the Products, including, but
                             not limited to, the propensity of the Products to contract or shrink
                             inside the body, that in turn cause surrounding tissue to be inflamed,
                             become fibrotic, and contract, resulting in injury;

                          d. the use and design of arms and anchors in the Products, which, when
                             placed in the women, are likely to pass through contaminated spaces
                             and injure major nerve routes in the pelvic region;

                          e. the propensity of the Products for “creep,” or to gradually elongate and
                             deform when subject to prolonged tension inside the body;

                          f. the inelasticity of the Products, causing them to be improperly mated
                             to the delicate and sensitive areas of the pelvis where they are
                             implanted, and causing pain upon normal daily activities that involve
                             movement in the pelvis (e.g., intercourse, defecation);

                          g. the propensity of the Products for degradation or fragmentation over
                             time, which causes a chronic inflammatory and fibrotic reaction, and
                             results in continuing injury over time;

                          h. the propensity of the Products for particle loss or “shedding”, which
                             causes a chronic inflammatory response and fibrotic reaction, and
                             results in continuing injury over time; the lack of porosity of the
                             Products, which leads to fibrotic bridging and results in continuing
                             injury over time; and

                          i. the creation of a non-anatomic condition in the pelvis leading to
                             chronic pain and functional disabilities when the mesh is implanting
                             according to the manufacturers' instructions.


                  117.    As a direct and proximate result of the Product’s aforementioned defects

    as described herein, Plaintiffs experienced significant mental and physical pain and suffering,

    have sustained permanent injury, have undergone medical treatment and will likely undergo

    future medical treatment and procedures, has suffered financial or economic loss, including, but

    not limited to, obligations for medical services and expenses, lost income, other damages, and

    death.

                                                  32
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           33 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3040
                                                                                33 of 63



                   118.    Defendants are strictly liable to Plaintiffs for designing a defective

    product.

           WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

    the Court deems equitable and just.

                                               COUNT VI

                                       COMMON LAW FRAUD

                   119.    Plaintiffs incorporate by reference paragraphs 1-118 of this First Amended

    Master Complaint as if fully set forth herein.

                   120.    Defendants falsely and fraudulently represented and continue to represent

    to the medical and healthcare community, Plaintiffs, and the public that the Pelvic Mesh

    Products had been tested and were found to be safe and effective.

                   121.    The representations made by Defendants were, in fact, false. When

    Defendants made their representations, Defendants knew and/or had reason to know that those

    representations were false, and Defendants willfully, wantonly, and recklessly disregarded the

    inaccuracies in their representations and the dangers and health risks to users of the Pelvic Mesh

    Products.

                   122.    These representations were made by Defendants with the intent of

    defrauding and deceiving the medical community, Plaintiffs, and the public, and also inducing

    the medical community, Plaintiffs, and the public, to recommend, prescribe, dispense, and

    purchase the Pelvic Mesh Products for use as a means of treatment for stress urinary




                                                     33
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           34 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3041
                                                                                34 of 63



    incontinence and/or prolapse, all of which evinced a callous, reckless, willful, and depraved

    indifference to the health, safety, and welfare of Plaintiffs.

                   123.    In representations to Plaintiffs and/or to Plaintiffs’ healthcare providers,

    Defendants fraudulently concealed and intentionally or recklessly omitted the following material

    information:

                           a) That the Defendants’ Pelvic Mesh Products were not as safe as other
                              products and procedures available to treat incontinence and/or
                              prolapse;

                           b) That the Defendants’ Pelvic Mesh Products were more effective than
                              other products and procedures available to treat incontinence and/or
                              prolapse;

                           c) That the risk of adverse events with the Defendants’ Pelvic Mesh
                              Products was higher than with other products and procedures available
                              to treat incontinence and/or prolapse;

                           d) The Defendants’ Pelvic Mesh Products were not adequately tested;

                           e) That the limited clinical testing revealed the Defendants’ Pelvic Mesh
                              Products had a higher risk of adverse effects, in addition to, and above
                              and beyond those associated with other products and procedures
                              available to treat incontinence and/or prolapse;

                           f) That Defendants deliberately failed to follow up on the adverse results
                              from clinical studies and formal and informal reports from physicians
                              and other healthcare providers and buried and/or misrepresented those
                              findings;

                           g) That Defendants deliberately chose to forego studies that might reveal
                              the true rate of adverse events or otherwise necessitate the need to
                              reveal information as to adverse events to the Plaintiff, the medical
                              community, or the regulatory authorities;

                           h) That Defendants were aware of dangers in the Defendants’ Pelvic
                              Mesh Products in addition to and above and beyond those associated
                              with other products and procedures available to treat incontinence
                              and/or prolapse;

                           i) That the Defendants’ Pelvic Mesh Products were defective, and that
                              they caused dangerous and adverse side effects, including but not

                                                      34
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           35 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3042
                                                                                35 of 63



                              limited to higher incidence of erosion and failure, at a much more
                              significant rate than other products and procedures available to treat
                              incontinence and/or prolapse;

                           j) That patients needed to be monitored more regularly than usual while
                              using the Defendants’ Pelvic Mesh Products and that in the event the
                              products needed to be removed that the procedures to remove them
                              had a very high failure rate and/or needed to be performed repeatedly;

                           k) That the Defendants’ Pelvic Mesh Products were manufactured
                              negligently;

                           l) That the Defendants’ Pelvic Mesh Products were manufactured
                              defectively;

                           m) That the Defendants’ Pelvic Mesh Products were designed negligently,
                              and designed defectively; and

                           n) In the case of the Prolift System, that the Defendants’ had not sought
                              nor obtained FDA clearance at the time it began marketing and selling
                              the product.


                   124.    Defendants were under a duty to disclose to Plaintiffs and their physicians,

    the defective nature of the Defendants’ Pelvic Mesh Products, including, but not limited to, the

    heightened risks of erosion, failure, and permanent injury.

                   125.    Defendants had sole access to material facts concerning the defective

    nature of the products and their propensity to cause serious and dangerous side effects and hence,

    cause dangerous injuries and damage to persons who used the Defendants’ Pelvic Mesh

    Products.

                   126.    Defendants’ concealment and omissions of material fact concerning the

    safety of the Products were made purposefully, willfully, wantonly, and/or recklessly to mislead,

    to cause Plaintiffs’ physicians and healthcare providers to purchase, prescribe, and/or dispense

    the Pelvic Mesh Products; and/or to mislead Plaintiffs into reliance and cause Plaintiffs to use the

    Defendants’ Pelvic Mesh Products.

                                                    35
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           36 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3043
                                                                                36 of 63



                   127.    At the time these representations were made by Defendants, and at the

    time Plaintiffs used the Pelvic Mesh Products, Plaintiffs were unaware of the falsehood of these

    representations, and reasonably believed them to be true.

                   128.    Defendants knew and had reason to know that the Defendants’ Pelvic

    Mesh Products could and would cause severe and grievous personal injury to the users of the

    Defendants’ Pelvic Mesh Products, and that they were inherently dangerous in a manner that

    exceeded any purported, inaccurate, or otherwise downplayed warnings.

                   129.    In reliance upon these false representations, Plaintiffs were induced to, and

    did use the Pelvic Mesh Products, thereby sustaining severe and permanent personal injuries and

    damages. Defendants knew or had reason to know that Plaintiffs and their physicians and other

    healthcare providers had no way to determine the truth behind Defendants’ concealment and

    omissions, and that these included material omissions of facts surrounding the use of the

    Defendants’ Pelvic Mesh Products, as described in detail herein.

                   130.    Plaintiffs reasonably relied on revealed facts which foreseeably and

    purposefully suppressed and concealed facts that were critical to understanding the real dangers

    inherent in the use of the Defendants’ Pelvic Mesh Products.

                   131.    Having knowledge based upon Defendants’ research and testing, or lack

    thereof, Defendants blatantly and intentionally distributed false information, including but not

    limited to assuring Plaintiffs, the public, and Plaintiffs’ healthcare providers and physicians, that

    the Defendants’ Pelvic Mesh Products were safe for use as a means of providing relief from

    stress urinary incontinence and/or prolapse and were as safe or safer than other products and/or

    procedures available and on the market. As a result of Defendants’ research and testing, or lack




                                                     36
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           37 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3044
                                                                                37 of 63



    thereof, Defendants intentionally omitted, concealed and suppressed certain results of testing and

    research to healthcare professionals, Plaintiffs, and the public at large.

                   132.     Defendants had a duty when disseminating information to the public to

    disseminate truthful information; and a parallel duty not to deceive the public, Plaintiffs,

    Plaintiffs’ healthcare providers, and the United States Food and Drug Administration (“FDA”).

                   133.     The information distributed to the public, the medical community, the

    FDA, and Plaintiffs, by Defendants included, but was not limited to websites, information

    presented at medical and professional meetings, information disseminated by sales

    representatives to physicians and other medical care providers,              reports, press releases,

    advertising campaigns, television commercials, print advertisements, billboards and other

    commercial media containing material representations, which were false and misleading, and

    contained omissions and concealment of the truth about the dangers of the use of the Defendants’

    Pelvic Mesh Products.

                   134.     Defendants intentionally made material misrepresentations to the medical

    community and public, including Plaintiffs, regarding the safety of the Defendants’ Pelvic Mesh

    Products specifically that the Products did not have dangerous and/or serious adverse health

    safety concerns, and that the Defendants’ Pelvic Mesh Products were as safe or safer than other

    means of treating stress urinary incontinence and/or prolapse.

                   135.     Defendants intentionally failed to inform the public, including Plaintiffs,

    of the high failure rate including erosion, the difficulty or impossibility of removing the mesh,

    and the risk of permanent injury.

                   136.     Defendants chose to over-promote the purported safety, efficacy and

    benefits of the Defendants’ Pelvic Mesh Products instead.



                                                      37
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           38 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3045
                                                                                38 of 63



                   137.     Defendants’ intent and purpose in making these misrepresentations was to

    deceive and defraud the public, the medical community, and Plaintiffs; to gain the confidence of

    the public, the medical community, and Plaintiffs; to falsely assure them of the quality and

    fitness for use of the Products; and induce Plaintiffs, the public and the medical community to

    request, recommend, prescribe, dispense, purchase, and continue to use the Defendants’ Pelvic

    Mesh Products.

                   138.     Defendants made claims and representations in its documents submitted to

    the FDA and its reports to the public and to healthcare professionals and in advertisements that

    the Defendants’ Pelvic Mesh Products had innovative beneficial properties and did not present

    serious health risks.

                   139.     These representations, and others made by Defendants, were false when

    made and/or were made with the pretense of actual knowledge when such knowledge did not

    actually exist, and were made recklessly and without regard to the true facts.

                   140.     These representations, and others made by Defendants, were made with

    the intention of deceiving and defrauding Plaintiffs, Plaintiffs’ healthcare professionals and other

    members of the healthcare community, and were made in order to induce Plaintiffs, and their

    respective healthcare professionals, to rely on misrepresentations, and caused Plaintiffs to

    purchase, rely, use, and request the Defendants’ Pelvic Mesh Products and their healthcare

    professionals to dispense, recommend, or prescribe the Defendants’ Pelvic Mesh Products.

                   141.     Defendants recklessly and/or intentionally falsely represented the

    dangerous and serious health and safety concerns inherent in the use of the Defendants’ Pelvic

    Mesh Products to the public at large, for the purpose of influencing the sales of products known

    to be dangerous and defective, and/or not as safe as other alternatives.



                                                    38
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           39 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3046
                                                                                39 of 63



                    142.    Defendants willfully and intentionally failed to disclose the truth, failed to

    disclose material facts and made false representations, for the purpose of deceiving and lulling

    Plaintiffs, as well as their healthcare professionals, into a false sense of security, so that Plaintiffs

    and their healthcare providers would rely on Defendants’ representations, and Plaintiffs would

    request and purchase the Defendants’ Pelvic Mesh Products, and that their healthcare providers

    would dispense, prescribe, and recommend the Defendants’ Pelvic Mesh Products.

                    143.    Defendants utilized direct-to-consumer advertising to market, promote,

    and advertise the Defendants’ Pelvic Mesh Products.

                    144.    At the time the representations were made, Plaintiffs and their healthcare

    providers did not know the truth about the dangers and serious health and/or safety risks inherent

    in the use of the Defendants’ Pelvic Mesh Products. Plaintiffs did not discover the true facts

    about the dangers and serious health and/or safety risks, nor did Plaintiffs discover the false

    representations of Defendants, nor would Plaintiffs with reasonable diligence have discovered

    the true facts or Defendant’s misrepresentations.

                    145.    Had Plaintiffs known the true facts about the dangers and serious health

    and/or safety risks of the Defendants’ Pelvic Mesh Products, Plaintiffs would not have

    purchased, used, or relied on Defendants’ Pelvic Mesh Products.

                    146.    Defendants’ wrongful conduct constitutes fraud and deceit, and was

    committed and perpetrated willfully, wantonly, and/or purposefully on Plaintiffs.

                    147.    As a direct and proximate result of Defendants’ conduct, Plaintiffs

    experienced significant mental and physical pain and suffering, have sustained permanent injury,

    have undergone medical treatment and will likely undergo future medical treatment and




                                                       39
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           40 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3047
                                                                                40 of 63



    procedures, have suffered financial or economic loss, including, but not limited to, obligations

    for medical services and expenses, lost income, other damages, and death.

           WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

    the Court deems equitable and just.

                                                COUNT VII

                                   FRAUDULENT CONCEALMENT

                   148.     Plaintiffs incorporate by reference paragraphs 1-147 of this First Amended

    Master Complaint as if fully set forth herein.

                   149.     Plaintiffs from Alabama, Arizona, California, Colorado, Delaware,

    Georgia, Illinois, Iowa, Kansas, Maine, Maryland, Michigan, Mississippi, Missouri, Nebraska,

    New York, Oklahoma, Oregon, Pennsylvania, South Carolina, South Dakota, Tennessee, Utah,

    Vermont, West Virginia and Wisconsin and any other states that recognize such a cause of action

    bring this fraudulent concealment claim under the common law.

                   150.     Throughout the relevant time period, Defendants knew that their Pelvic

    Mesh Products were defective and unreasonably unsafe for their intended purpose.

                   151.     Defendants fraudulently concealed from and/or failed to disclose to or

    warn Plaintiffs, their physicians and the medical community that their Pelvic Mesh Products

    were defective, unsafe, and unfit for the purposes intended, and that they were not of

    merchantable quality.

                   152.     Defendants were under a duty to Plaintiffs to disclose and warn of the

    defective nature of the Products because:



                                                     40
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           41 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3048
                                                                                41 of 63



                      a) Defendants were in a superior position to know the true quality, safety and
                         efficacy of the Defendants’ Pelvic Mesh Products;

                      b) Defendants knowingly made false claims about the safety and quality of
                         the Defendants’ Pelvic Mesh Products in the documents and marketing
                         materials Defendants provided to the FDA, physicians, and the general
                         public; and

                      c) Defendants fraudulently and affirmatively concealed the defective nature
                         of the Defendants’ Pelvic Mesh Products from Plaintiffs.
                   153. The facts concealed and/or not disclosed by Defendants to Plaintiffs were

    material facts that a reasonable person would have considered to be important in deciding

    whether or not to purchase and/or use the Defendants’ Pelvic Mesh Products.

                   154.   Defendants intentionally concealed and/or failed to disclose the true

    defective nature of the Products so that Plaintiffs would request and purchase the Defendants’

    Pelvic Mesh Products, and that her healthcare providers would dispense, prescribe, and

    recommend the Defendants’ Pelvic Mesh Products, and Plaintiffs justifiably acted or relied upon,

    to her detriment, the concealed and/or non-disclosed facts as evidenced by her purchase of the

    Defendants’ Pelvic Mesh Products.

                   155.   Defendants, by concealment or other action, intentionally prevented

    Plaintiffs and Plaintiffs’ physicians and other healthcare providers from acquiring material

    information regarding the lack of safety and effectiveness of the Defendants’ Pelvic Mesh

    Products, and are subject to the same liability to Plaintiffs for Plaintiffs’ pecuniary losses, as

    though Defendants had stated the non-existence of such material information regarding the

    Defendants’ Pelvic Mesh Products’ lack of safety and effectiveness and dangers and defects, and

    as though Defendants had affirmatively stated the non-existence of such matters that Plaintiffs

    were thus prevented from discovering the truth.        Defendants therefore have liability for




                                                   41
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           42 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3049
                                                                                42 of 63



    fraudulent concealment under all applicable law, including, inter alia, Restatement (Second) of

    Torts § 550 (1977).

                   156.    As a proximate result of the Defendants’ conduct, Plaintiffs have been

    injured, and sustained severe and permanent pain, suffering, disability, impairment, loss of

    enjoyment of life, loss of care, comfort, and consortium, economic damages, and death.

           WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

    the Court deems equitable and just.

                                              COUNT VIII

                                       CONSTRUCTIVE FRAUD

                   157.    Plaintiffs incorporate by reference paragraphs 1-156 of this First Amended

    Master Complaint as if fully set forth herein.

                   158.    Defendants are in a unique position of knowledge concerning the quality,

    safety and efficacy of the Defendants’ Pelvic Mesh Products, which knowledge is not possessed

    by Plaintiffs or their physicians, and Defendants thereby hold a position of superiority over

    Plaintiffs and their physicians.

                   159.    Despite their unique and superior knowledge regarding the defective

    nature of the Defendants’ Pelvic Mesh Products, Defendants continue to suppress, conceal, omit,

    and/or misrepresent information to Plaintiffs, the medical community, and/or the FDA,

    concerning the severity of risks and the dangers inherent in the intended use of the Defendants’

    Pelvic Mesh Products, as compared to other products and forms of treatment.




                                                     42
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           43 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3050
                                                                                43 of 63



                    160.   For example, scientists in the recent study published in Obstetrics &

    Gynecology, August, 2010, found that the complication rate was so high that the clinical trial was

    halted early.

                    161.   Defendants have concealed and suppressed material information,

    including limited clinical testing, that would reveal that the Defendants’ Pelvic Mesh Products

    had a higher risk of adverse effects, in addition to, and exceeding those associated with

    alternative procedures and available devices. Instead, Defendants have misrepresented the safety

    and efficacy of the Products.

                    162.   Upon information and belief, Defendants’ misrepresentations are designed

    to induce physicians and Plaintiffs to prescribe, dispense, recommend and/or purchase the

    Defendants’ Pelvic Mesh Products. Plaintiffs and the medical community have relied upon

    Defendants’ representations.

                    163.   Defendants took unconscionable advantage of their dominant position of

    knowledge with regard to Plaintiffs and their medical providers and engaged in constructive

    fraud in their relationship with Plaintiffs and their medical providers. Plaintiffs reasonably relied

    on Defendants’ representations.

                    164.   As a proximate result of the Defendants’ conduct, Plaintiffs have been

    injured, and sustained severe and permanent pain, suffering, disability, impairment, loss of

    enjoyment of life, loss of care, comfort, and consortium, economic damages, and death.




                                                     43
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           44 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3051
                                                                                44 of 63



             WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

    the Court deems equitable and just.

                                               COUNT IX

                               NEGLIGENT MISREPRESENTATION

                   165.    Plaintiffs incorporate by reference paragraphs 1-164 of this First Amended

    Master Complaint as if fully set forth herein. Defendants had a duty to accurately and truthfully

    represent to the medical and healthcare community, Plaintiffs, and the public, that the Pelvic

    Mesh Products had not been adequately tested and found to be safe and effective for the

    treatment of incontinence and prolapse. The representations made by Defendants, in fact, were

    false.

                   166.    Defendants failed to exercise ordinary care in the representations

    concerning the Pelvic Mesh Products while they were involved in their manufacture, sale,

    testing, quality assurance, quality control, and distribution in interstate commerce, because

    Defendants negligently misrepresented the Pelvic Mesh Products’ high risk of unreasonable,

    dangerous, adverse side effects.

                   167.    Defendants breached their duty in representing that the Defendants’ Pelvic

    Mesh Products have no serious side effects different from older generations of similar products

    and/or procedures to Plaintiffs, Plaintiffs’ physicians, and the medical and healthcare

    community.

                   168.    As a foreseeable, direct and proximate result of the negligent

    misrepresentation of Defendants as set forth herein, Defendants knew, and had reason to know,



                                                    44
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           45 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3052
                                                                                45 of 63



    that the Pelvic Mesh Products had been insufficiently tested, or had not been tested at all, and

    that they lacked adequate and accurate warnings, and that they created a high risk, and/or higher

    than acceptable risk, and/or higher than reported and represented risk, of adverse side effects,

    including, erosion, pain and suffering, surgery to remove the products, and other severe and

    personal injuries, which are permanent and lasting in nature.

                   169.    As a direct and proximate result of the Defendants’ conduct, Plaintiffs

    have been injured, and sustained severe and permanent pain, suffering, disability, impairment,

    loss of enjoyment of life, loss of care, comfort, and consortium, economic damages, and death.

           WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

    the Court deems equitable and just.

                                                COUNT X

                     NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS

                   170.    Plaintiffs incorporate by reference paragraphs 1-169 of this First Amended

    Master Complaint as if fully set forth herein.

                   171.    Defendants carelessly and negligently manufactured, designed, developed,

    tested, labeled, marketed and sold the Defendants’ Pelvic Mesh Products to Plaintiffs, carelessly

    and negligently concealing the harmful effects of the Defendants’ Pelvic Mesh Products from

    Plaintiffs, and carelessly and negligently misrepresented the quality, safety and efficacy of the

    products.

                   172.    Plaintiffs were directly impacted by Defendants’ carelessness and

    negligence, in that Plaintiffs have sustained and will continue to sustain emotional distress,



                                                     45
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           46 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3053
                                                                                46 of 63



    severe physical injuries and/or death, economic losses, and other damages as a direct result of the

    decision to purchase the Pelvic Mesh Products sold and distributed by Defendants.

                   173.    As a direct and proximate result of the Defendants’ conduct, Plaintiffs

    have been injured, and sustained severe and permanent pain, suffering, disability, impairment,

    loss of enjoyment of life, loss of care, comfort, and consortium, economic damages, and death.

           WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

    the Court deems equitable and just.

                                               COUNT XI

                                BREACH OF EXPRESS WARRANTY

                   174.    Plaintiffs incorporate by reference paragraphs 1-173 of this First Amended

    Master Complaint as if fully set forth herein.

                   175.    At all relevant and material times, Defendants manufactured, distributed,

    advertised, promoted, and sold the Defendants’ Pelvic Mesh Products.

                   176.    At all relevant times, Defendants intended that the Defendants’ Pelvic

    Mesh Products be used in the manner that Plaintiffs in fact used them and Defendants expressly

    warranted that each product was safe and fit for use by consumers, that each product was of

    merchantable quality, that their side effects were minimal and comparable to other pelvic mesh

    products, and that they were adequately tested and fit for their intended use.

                   177.    At all relevant times, Defendants were aware that consumers, including

    Plaintiffs, would use the Pelvic Mesh Products; which is to say that Plaintiffs were foreseeable

    users of the Defendants’ Pelvic Mesh Products.



                                                     46
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           47 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3054
                                                                                47 of 63



                  178.    Plaintiffs and/ or their implanting physicians were at all relevant times in

    privity with Defendants.

                  179.    The Defendants’ Pelvic Mesh Products were expected to reach and did in

    fact reach consumers, including Plaintiffs and their implanting physicians, without substantial

    change in the condition in which it was manufactured and sold by Defendants.

                  180.    Defendants breached various express warranties with respect to the Pelvic

    Mesh Products including the following particulars:

                      a) Defendants represented to Plaintiffs and their physicians and healthcare
                         providers through its labeling, advertising, marketing materials, detail
                         persons, seminar presentations, publications, notice letters, and regulatory
                         submissions that the Defendants’ Pelvic Mesh Products were safe and
                         fraudulently withheld and concealed information about the substantial
                         risks of serious injury and/or death associated with using the Pelvic Mesh
                         Products;

                      b) Defendants represented to Plaintiffs and their physicians and healthcare
                         providers that the Defendants’ Pelvic Mesh Products were as safe, and/or
                         safer than other alternative procedures and devices, that complications are
                         rare, and fraudulently concealed information, which demonstrated that the
                         Products were not safer than alternatives available on the market and that
                         complications were not, in fact, rare; and

                      c) Defendants represented to Plaintiffs and their physicians and healthcare
                         providers that the Defendants’ Pelvic Mesh Products were more
                         efficacious than other alternative medications and fraudulently concealed
                         information, regarding the true efficacy of the products.


                  181.    In reliance upon Defendants’ express warranties, Plaintiffs were implanted

    with the Defendants’ Pelvic Mesh Products as prescribed and directed, and therefore, in the

    foreseeable manner normally intended, recommended, promoted, and marketed by Defendants.

                  182.    At the time of making such express warranties, Defendants knew or

    should have known that the Defendants’ Pelvic Mesh Products do not conform to these express

    representations because the Defendants’ Pelvic Mesh Products were not safe and had numerous

                                                   47
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           48 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3055
                                                                                48 of 63



    serious side effects, many of which are common and Defendants did not accurately warn about,

    thus making the Defendants’ Pelvic Mesh Products unreasonably unsafe for their intended

    purpose.

                    183.    Members of the medical community, including physicians and other

    healthcare professionals, as well as Plaintiffs and the Public relied upon the representations and

    warranties of Defendants in connection with the use recommendation, description, and/or

    dispensing of the Defendants’ Pelvic Mesh Products.

                    184.    Defendants breached their express warranties to Plaintiffs in that the

    Defendants’ Pelvic Mesh Products were not of merchantable quality, safe and fit for their

    intended uses, nor were they adequately tested.

                    185.    Defendants’ breaches constitute violations of common law principles and

    the statutory provisions of the Plaintiffs’ respective states.

                    186.    As a direct and proximate result of the Defendants’ conduct, Plaintiffs

    have been injured, and sustained severe and permanent pain, suffering, disability, impairment,

    loss of enjoyment of life, loss of care, comfort, and consortium, economic damages, and death.

            WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

    the Court deems equitable and just.

                                                COUNT XII

                                 BREACH OF IMPLIED WARRANTY

                    187.    Plaintiffs incorporate by reference paragraphs 1-186 of this First Amended

    Master Complaint as if fully set forth herein.



                                                      48
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           49 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3056
                                                                                49 of 63



                   188.    At all relevant and material times, Defendants manufactured, distributed,

    advertised, promoted, and sold the Defendants’ Pelvic Mesh Products.

                   189.    At all relevant times, Defendants intended that the Defendants’ Pelvic

    Mesh Products be implanted for the purposes and in the manner those Plaintiffs or Plaintiffs’

    implanting physicians in fact used they and Defendants impliedly warranted each product to be

    of merchantable quality, safe and fit for such use, even though they were not adequately tested.

                   190.    Defendants were aware that consumers, including Plaintiffs or Plaintiffs’

    physicians, would implant the Defendants’ Pelvic Mesh Products in the manner directed by the

    instructions for use; which is to say that Plaintiffs or Plaintiffs’ Decedents were foreseeable users

    of the Defendants’ Pelvic Mesh Products.

                   191.    Plaintiffs and/or their physicians were at all relevant times in privity with

    Defendants.

                   192.    The Defendants’ Pelvic Mesh Products were expected to reach and did in

    fact reach consumers, including Plaintiffs or Plaintiffs’ physicians, without substantial change in

    the condition in which they were manufactured and sold by Defendants.

                   193.    Defendants breached various implied warranties with respect to the

    Defendants’ Pelvic Mesh Products, including, but not limited to, the following particulars:

                           a) Defendants represented through their labeling, advertising, marketing
                              materials, detail persons, seminar presentations, publications, notice
                              letters, and regulatory submissions that the Defendants’ Pelvic Mesh
                              Products were safe and fraudulently withheld and concealed
                              information about the substantial risks of serious injury and/or death
                              associated with using the Pelvic Mesh Products;

                           b) Defendants represented that the Defendants’ Pelvic Mesh Products
                              were safe, and/or safer than other alternative devices or procedures and
                              that complications were rare, and fraudulently concealed information,
                              which demonstrated that the Defendants’ Pelvic Mesh Products were
                              not as safe or safer than alternatives available on the market; and

                                                     49
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           50 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3057
                                                                                50 of 63




                           c) Defendants represented that the Defendants’ Pelvic Mesh Products
                              were more efficacious than alternative pelvic mesh products and
                              procedures and fraudulently concealed information, regarding the true
                              efficacy of the Defendants’ Pelvic Mesh Products.


                   194.    In reliance upon Defendants’ implied warranty, Plaintiffs used the Pelvic

    Mesh Products as prescribed and in the foreseeable manner normally intended, recommended,

    promoted, and marketed by Defendants.

                   195.    Defendants breached their implied warranty to Plaintiffs in that the

    Defendants’ Pelvic Mesh Products were not of merchantable quality, safe and fit for their

    intended use, or adequately tested, in violation of Common Law principles and the statutory

    provisions of the Plaintiffs’ respective states.

                   196.    As a direct and proximate result of the Defendants’ conduct, Plaintiffs

    have been injured, and sustained severe and permanent pain, suffering, disability, impairment,

    loss of enjoyment of life, loss of care, comfort, and consortium, economic damages, and death.

           WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    punitive damages, together with interest, costs of suit, attorneys’ fees, and such further relief as

    the Court deems equitable and just.

                                                COUNT XIII

                        VIOLATION OF CONSUMER PROTECTION LAWS

                   197.    Plaintiffs incorporate by reference paragraphs 1-196 of this First Amended

    Master Complaint as if fully set forth herein.




                                                       50
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           51 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3058
                                                                                51 of 63



                   198.    Plaintiffs purchased and used the Defendants’ Pelvic Mesh Products

    primarily for personal use and thereby suffered ascertainable losses as a result of Defendants’

    actions in violation of the consumer protection laws.

                   199.    Had Defendants not engaged in the deceptive conduct described herein,

    Plaintiffs would not have purchased and/or paid for the Defendants’ Pelvic Mesh Products, and

    would not have incurred related medical costs and injury.

                   200.    Defendants engaged in wrongful conduct while at the same time

    obtaining, under false pretenses, moneys from Plaintiffs for the Pelvic Mesh Products that would

    not have been paid had Defendants not engaged in unfair and deceptive conduct.

                   201.    Unfair methods of competition or deceptive acts or practices that were

    proscribed by law, including the following:

                           a) Representing that goods or services have characteristics, ingredients,
                              uses benefits or quantities that they do not have;

                           b) Advertising goods or services with the intent not to sell them as
                              advertised; and,

                           c) Engaging in fraudulent or deceptive conduct that creates a likelihood
                              of confusion or misunderstanding.

                   202.    Plaintiffs were injured by the cumulative and indivisible nature of

    Defendants’ conduct.     The cumulative effect of Defendants’ conduct directed at patients,

    physicians and consumers was to create demand for and sell the Defendants’ Pelvic Mesh

    Products.   Each aspect of Defendants’ conduct combined to artificially create sales of the

    Defendants’ Pelvic Mesh Products.

                   203.    Defendants have a statutory duty to refrain from unfair or deceptive acts or

    trade practices in the design, labeling, development, manufacture, promotion, and sale of the

    Defendants’ Pelvic Mesh Products.

                                                    51
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           52 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3059
                                                                                52 of 63



                    204.     Had Defendants not engaged in the deceptive conduct described above,

    Plaintiffs would not have purchased and/or paid for the Products, and would not have incurred

    related medical costs.

                    205.     Defendants’ deceptive, unconscionable, or fraudulent representations and

    material omissions to patients, physicians and consumers, including Plaintiffs, constituted unfair

    and deceptive acts and trade practices in violation of the state consumer protection statutes listed

    below.

                    206.     Defendants’ actions, as complained of herein, constitute unfair

    competition or unfair, unconscionable, deceptive or fraudulent acts, or trade practices in

    violation of state consumer protection statutes, as listed below.

                    207.     Defendants have engaged in unfair competition or unfair or deceptive acts

    or trade practices or have made false representations in violation of the statutory provisions of

    the Plaintiffs’ respective states.

                    208.     Under the applicable statutes to protect consumers against unfair,

    deceptive, fraudulent and unconscionable trade and business practices and false advertising,

    Defendants are the suppliers, manufacturers, advertisers, and sellers, who are subject to liability

    under such legislation for unfair, deceptive, fraudulent and unconscionable consumer sales

    practices.

                    209.     Defendants violated the statutes that were enacted in these states to protect

    consumers against unfair, deceptive, fraudulent and unconscionable trade and business practices

    and false advertising, by knowingly and falsely representing that the Defendants’ Pelvic Mesh

    Products were fit to be used for the purpose for which they were intended, when in fact they




                                                      52
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           53 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3060
                                                                                53 of 63



    were defective and dangerous, and by other acts alleged herein. These representations were

    made in marketing and promotional materials.

                     210.   The actions and omissions of Defendants alleged herein are uncured or

    incurable deceptive acts under the statutes enacted in the states to protect consumers against

    unfair, deceptive, fraudulent and unconscionable trade and business practices and false

    advertising.

                     211.   Defendants had actual knowledge of the defective and dangerous

    condition of the Defendants’ Pelvic Mesh Products and failed to take any action to cure such

    defective and dangerous conditions.

                     212.   Plaintiffs and the medical community relied upon Defendants’

    misrepresentations and omissions in determining which product and/or procedure to undergo

    and/or perform (if any).

                     213.   Defendants’ deceptive, unconscionable or fraudulent representations and

    material omissions to patients, physicians and consumers, constituted unfair and deceptive acts

    and practices.

                     214.   By reason of the unlawful acts engaged in by Defendants, and as a direct

    and proximate result thereof, Plaintiffs have suffered ascertainable losses and damages.

                     215.   As a direct and proximate result of Defendants’ violations of the states’

    consumer protection laws, Plaintiffs have sustained economic losses, injuries and other damages

    and are entitled to statutory and compensatory damages in an amount to be proven at trial.

           WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests restitution and disgorgement of




                                                     53
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           54 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3061
                                                                                54 of 63



    profits, together with interest, cost of suit, attorneys’ fees, and all such other and further relief as

    this Court deems just and proper.

                                                  COUNT XIV

                                            GROSS NEGLIGENCE

                    216.       Plaintiffs incorporate by reference paragraphs 1-215 of this First Amended

    Master Complaint as if fully set forth herein.

                    217.       The wrongs done by Defendants were aggravated by the kind of malice,

    fraud, and grossly negligent disregard for the rights of others, the public, and Plaintiffs for which

    the law would allow, and which Plaintiffs will seek at the appropriate time under governing law

    for the imposition of exemplary damages, in that Defendants’ conduct, including the failure to

    comply with applicable Federal standards: was specifically intended to cause substantial injury to

    Plaintiffs; or when viewed objectively from Defendants’ standpoint at the time of the conduct,

    involved an extreme degree of risk, considering the probability and magnitude of the potential

    harm to others, and Defendants were actually, subjectively aware of the risk involved, but

    nevertheless proceeded with conscious indifference to the rights, safety, or welfare of others; or

    included a material representation that was false, with Defendants, knowing that it was false or

    with reckless disregard as to its truth and as a positive assertion, with the intent that the

    representation is acted on by Plaintiffs.

                    218.       Plaintiffs relied on the representation and suffered injury as a proximate

    result of this reliance.

                    219.       Plaintiffs therefore will seek to assert claims for exemplary damages at the

    appropriate time under governing law in an amount within the jurisdictional limits of the Court.




                                                        54
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           55 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3062
                                                                                55 of 63



                   220.   Plaintiffs also allege that the acts and omissions of named Defendants,

    whether taken singularly or in combination with others, constitute gross negligence that

    proximately caused the injuries to Plaintiffs. In that regard, Plaintiffs will seek exemplary

    damages in an amount that would punish Defendants for their conduct and which would deter

    other manufacturers from engaging in such misconduct in the future.

           WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    together with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems

    equitable and just.

                                              COUNT XV

                                       UNJUST ENRICHMENT

                   221.   Plaintiffs incorporate by reference paragraphs 1-220 of this First Amended

    Master Complaint as if fully set forth herein. Defendants are and at all times relevant were the

    manufacturers, sellers, and/or suppliers of the Defendants’ Pelvic Mesh Products.

                   222.   Plaintiffs paid for the Defendants’ Pelvic Mesh Products for the purpose

    of treatment of stress urinary incontinence and/ or pelvic organ prolapse or other similar

    conditions.

                   223.   Defendants have accepted payment by Plaintiffs and others on Plaintiffs’

    behalf for the purchase of the Defendants’ Pelvic Mesh Products.

                   224.   Plaintiffs have not received the safe and effective medical devices for

    which they paid.

                   225.   It would be inequitable for Defendants to keep this money since Plaintiffs

    did not in fact receive a safe and effective medical device as represented by Defendants



                                                   55
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           56 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3063
                                                                                56 of 63



               WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    together with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems

    equitable and just.

                                               COUNT XVI

                                        LOSS OF CONSORTIUM

                     226.   Plaintiffs incorporate by reference paragraphs 1-225 of this First Amended

    Master Complaint as if fully set forth herein.

                     227.   At all relevant times hereto, Plaintiffs had spouses (hereafter referred to as

    “Spouse Plaintiffs”) and/or family members (hereafter referred to as “Family Member

    Plaintiffs”) who have suffered injuries and losses as a result of the Pelvic Mesh Products and

    Plaintiffs’ injuries.

                     228.   For the reasons set forth herein, Spouse Plaintiffs and/or Family Member

    Plaintiffs have necessarily paid and have become liable to pay for medical aid, treatment,

    monitoring, medications, and other expenditures and will necessarily incur further expenses of a

    similar nature in the future as a proximate result of Defendants’ misconduct.

                     229.   For the reasons set forth herein, Spouse Plaintiffs and/or Family Member

    Plaintiffs have suffered and will continue to suffer the loss of their loved one’s support,

    companionship, services, society, love and affection.

                     230.   For all Spouse Plaintiffs, Plaintiffs allege that their marital relationship

    was impaired and depreciated, and the marital association between husband and wife has been

    altered.




                                                      56
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           57 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3064
                                                                                57 of 63



                   231.    Spouse Plaintiffs and/or Family Member Plaintiffs have suffered great

    emotional pain and mental anguish.

                   232.    As a direct and proximate result of Defendants’ wrongful conduct, Spouse

    Plaintiffs, Family Member Plaintiffs, and/or intimate partners of the aforesaid women, have

    sustained and will continue to sustain severe physical injuries, severe emotional distress,

    economic losses and other damages for which they are entitled to compensatory and equitable

    damages and declaratory relief in an amount to be proven at trial. Defendants are liable to

    Spouse Plaintiffs, Family Member Plaintiffs, and intimate partners jointly and severally for all

    general, special and equitable relief to which Spouse Plaintiffs, Family Member Plaintiffs, and

    intimate partners are entitled by law.

           WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    together with interest, costs of suit, attorneys’ fees, and such further relief as the Court deems

    equitable and just.

                                              COUNT XVII

                                         PUNITIVE DAMAGES

                   233.    Plaintiffs incorporate by reference paragraphs 1-232 of this First Amended

    Master Complaint as if fully set forth herein.

                   234.    Defendants sold their Products to Plaintiffs’ healthcare providers and other

    healthcare providers throughout the United States without doing adequate testing to ensure that

    the Products were reasonably safe for implantation in the female pelvic area.

                   235.    Defendants sold the Products to Plaintiffs’ health care providers and other

    health care providers throughout the United States in spite of their knowledge that their Products



                                                     57
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           58 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3065
                                                                                58 of 63



    can shrink, disintegrate and/or degrade inside the body, and cause the other problems heretofore

    set forth in this First Amended Master Complaint, thereby causing severe and debilitating

    injuries suffered by the Plaintiffs.

                    236.    At all times relevant hereto, Defendants knew or should have known that

    the Defendants’ Pelvic Mesh Products were inherently dangerous with respect to the risks of

    erosion, failure, pain and suffering, loss of life’s enjoyment, remedial surgeries and treatments in

    an effort to cure the conditions proximately related to the use of the product, as well as other

    severe and personal injuries which are permanent and lasting in nature.

                    237.    At all times material hereto, Defendants attempted to misrepresent and did

    misrepresent facts concerning the safety of the Defendants’ Pelvic Mesh Products.

                    238.    Defendants’ misrepresentations included knowingly withholding material

    information from the medical community and the public, including Plaintiffs, concerning the

    safety and efficacy of the Defendants’ Pelvic Mesh Products.

                    239.    At all times material hereto, Defendants knew and intentionally and/or

    recklessly disregarded the fact that the Defendants’ Pelvic Mesh Products cause debilitating and

    potentially lethal side effects with greater frequency than safer alternative methods products

    and/or procedures and/or treatment.

                    240.    At all times material hereto, Defendants knew and intentionally and/or

    recklessly disregarded the fact that the Defendants’ Pelvic Mesh Products cause debilitating and

    potentially lethal side effects with greater frequency than safer alternative products and/or

    methods of treatment and recklessly failed to advise healthcare providers, the public and the

    FDA of same.




                                                    58
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           59 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3066
                                                                                59 of 63



                   241.    At all times material hereto, Defendants intentionally misstated and

    misrepresented data and continue to misrepresent data so as to minimize the true and accurate

    risk of injuries and complications caused by the Defendants’ Pelvic Mesh Products.

                   242.    Notwithstanding the foregoing, Defendants continue to aggressively

    market the Defendants’ Pelvic Mesh Products to consumers, without disclosing the true risk of

    side effects and complications.

                   243.    Defendants knew of the Defendants’ Pelvic Mesh Products defective and

    unreasonably dangerous nature, but continued to manufacture, produce, assemble, market,

    distribute, and sell the Defendants’ Pelvic Mesh Products so as to maximize sales and profits at

    the expense of the health and safety of the Public, including Plaintiffs, in conscious and/or

    reckless disregard of the foreseeable harm caused by the Defendants’ Pelvic Mesh Products.

                   244.    Defendants continue to intentionally conceal and/or recklessly and/or

    grossly negligently fail to disclose to the public, including Plaintiffs, the serious side effects of

    the Defendants’ Pelvic Mesh Products in order to ensure continued and increased sales.

                   245.    Defendants’ intentionally, reckless and/or grossly negligent failure to

    disclose information deprived Plaintiffs of necessary information to enable them to weigh the

    true risks of using the Defendants’ Pelvic Mesh Products against their benefits.

                   246.    As a direct and proximate result of the foregoing acts and omissions,

    Plaintiffs have required and will require health care and services, and have incurred medical,

    health care, incidental, and related expenses. Plaintiffs are informed and believe and further

    allege that Plaintiffs will in the future be required to obtain further medical care and/or hospital

    care and medical services.




                                                     59
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           60 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3067
                                                                                60 of 63



                    247.     Defendants have engaged in conduct entitling Plaintiffs to an award of

    punitive damages pursuant Common Law principles and the statutory provisions of the

    Plaintiffs’ respective states.

                    248.     Defendants’ conduct as described herein shows willful misconduct,

    malice, fraud, wantonness, oppression, or that entire want of care which raises the presumption

    of conscious indifference to consequences, thereby justifying an award of punitive damages.

            WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly, severally and in the alternative, and requests compensatory damages,

    together with interest, costs of suit, attorneys’ fees, punitive damages, and such further relief as

    the Court deems equitable and just.

                           COUNT XVIII: DISCOVERY RULE AND TOLLING

                    249.     Plaintiffs incorporate by reference paragraphs 1-248 of this First Amended

    Master Complaint as if fully set forth herein.

                    250.     Plaintiffs assert all applicable state statutory and common law rights and

    theories related to the tolling or extension of any applicable statute of limitations, including

    equitable tolling, class action tolling, delayed discovery, discovery rule, and fraudulent

    concealment.

                    251.     Plaintiffs plead that the discovery rule should be applied to toll the running

    of the statute of limitations until Plaintiffs knew, or through the exercise of reasonable care and

    diligence should have known, of facts indicating that Plaintiffs had been injured, the cause of the

    injury, and the tortious nature of the wrongdoing that caused the injury.

                    252.     Despite diligent investigation by Plaintiffs into the cause of their injuries,

    including consultations with Plaintiffs’ medical providers, the nature of Plaintiffs’ injuries and



                                                       60
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           61 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3068
                                                                                61 of 63



    damages, and their relationship to the Products was not discovered, and through reasonable care

    and due diligence could not have been discovered, until a date within the applicable statute of

    limitations for filing Plaintiffs’ claims. Therefore, under appropriate application of the discovery

    rule, Plaintiffs’ suit was filed well within the applicable statutory limitations period.

                   253.    The running of the statute of limitations in this cause is tolled due to

    equitable tolling. Defendant(s) are estopped from asserting a statute of limitations defense due to

    Defendants’ fraudulent concealment, through affirmative misrepresentations and omissions, from

    Plaintiffs and Plaintiffs’ physicians of the true risks associated with the Products. As a result of

    Defendants’ fraudulent concealment, Plaintiffs and Plaintiffs’ physicians were unaware, and

    could not have known or have learned through reasonable diligence that Plaintiffs had been

    exposed to the risks alleged herein and that those risks were the direct and proximate result of the

    wrongful acts and omissions of the Defendant(s).

                                         V. PRAYER FOR RELIEF

           WHEREFORE, Plaintiffs demand judgment against Defendants, and each of them,

    individually, jointly and severally and requests compensatory damages, together with interest,

    cost of suit, attorneys’ fees, and all such other relief as the Court deems just and proper as well

    as:

                   1. Compensatory damages to Plaintiffs for past, present, and future damages,
                      including, but not limited to, pain and suffering for severe and permanent
                      personal injuries sustained by Plaintiffs, health and medical care costs,
                      together with interest and costs as provided by law;

                   2. Restitution and disgorgement of profits;

                   3. Reasonable attorneys’ fees;

                   4. The costs of these proceedings;

                   5. All ascertainable economic damages;

                                                      61
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           62 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3069
                                                                                62 of 63




                 6. Punitive damages;

                 7. Survival damages (if applicable);

                 8. Wrongful death damages (if applicable); and

                 9. Such other and further relief as this Court deems just and proper.




    Dated: August 31, 2012


                                        Respectfully submitted,




                                        /s/ D. Renee Baggett


                                        D. RENEE BAGGETT
                                        Aylstock, Witkin, Kreis and Overholtz, PLC
                                        17 E. Main Street, Suite 200
                                        Pensacola, FL 32563
                                        850-202-1010
                                        850-916-7449
                                        Rbaggett@awkolaw.com

                                        /s/ Thomas P. Cartmell
                                        THOMAS P. CARTMELL
                                        Wagstaff & Cartmell LLP
                                        4740 Grand Avenue, Suite 300
                                        Kansas City, MO 64112
                                        816-701-1102
                                        Fax 816-531-2372
                                        tcartmell@wcllp.com
                                        http://www.wagstaffcartmell.com/

                                        Plaintiffs’ Co-Lead Counsel




                                                 62
Case 9:20-cv-80861-DMM
     Case 2:12-md-02327 Document
                         Document69-1
                                  238 Entered
                                      Filed 08/31/12
                                               on FLSDPage
                                                       Docket
                                                           63 of
                                                              05/26/2020
                                                                 63 PageID Page
                                                                           #: 3070
                                                                                63 of 63



                                      DEMAND FOR JURY TRIAL

    Plaintiffs hereby demand a trial by jury as to all issues.

                                            Respectfully submitted,



    Dated: August 31, 2012
                                            /s/ D. Renee Baggett

                                            D. RENEE BAGGETT
                                            Aylstock, Witkin, Kreis and Overholtz, PLC
                                            17 E. Main Street, Suite 200
                                            Pensacola, FL 32563
                                            850-202-1010
                                            850-916-7449
                                            Rbaggett@awkolaw.com

                                            /s/ Thomas P. Cartmell
                                            THOMAS P. CARTMELL
                                            Wagstaff & Cartmell LLP
                                            4740 Grand Avenue, Suite 300
                                            Kansas City, MO 64112
                                            816-701-1102
                                            Fax 816-531-2372
                                            tcartmell@wcllp.com


                                            Plaintiffs’ Co-Lead Counsel




                                                      63
